Citation Nr: 0024946	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
September 1954.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) denied entitlement to increased 
ratings for duodenal ulcer and to a compensable rating for 
residuals of left wrist fracture, as well as a claim for 
reopen for a bilateral knee condition, in an April 1998 
rating decision.  The veteran filed a notice of disagreement 
(NOD) and, following additional evidentiary development was 
issued a statement of the case (SOC) regarding these claims 
on May 4, 1999.

On May 17, 1999, the veteran filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals (Board), wherein the veteran 
requested a personal hearing and specifically identified his 
duodenal ulcer claim as being the only issue that he wanted 
to appeal.  Therefore, the only issue in appellate status was 
that of entitlement to an increased rating for duodenal 
ulcer.  The veteran's left wrist fracture and bilateral knee 
condition claims were no longer for consideration.

Notwithstanding, the veteran and his spouse presented 
testimony as to both duodenal ulcer and left wrist fracture 
claims at a personal hearing held by the Decision Review 
Officer (DRO) at the local VARO.  The veteran further 
indicated that he wished to withdraw his claim for service 
connection for a bilateral knee condition.

By decision and supplemental statement of the case (SSOC) 
issued on October 26, 1999, the DRO granted entitlement to a 
20 percent disability evaluation for duodenal ulcer.  
However, a compensable rating for residuals of a left wrist 
fracture was denied.  

On November 9, 1999, the veteran withdrew his claim for an 
increased rating for duodenal ulcer.   However, on November 
21, 1999, the veteran filed a statement in which he requested 
reopen of his claim for a compensable rating for residuals of 
a left wrist fracture.  

By this, the veteran had timely initiated and completed an 
appeal with respect the DRO's October 1999 decision since the 
'new' claim for a compensable rating for left wrist fracture 
residuals was included as an 'additional' issue in the 
October 1999 SSOC and his November 1999 statement can 
reasonably be construed as a timely substantive appeal.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (the statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements); see also 38 C.F.R. § 20.302(c) 
(1999).  

Lastly, in his May 1999 VA Form 9 the veteran stated that he 
was "depressed because my ulcer ruined my life."  From this 
it is unclear whether the veteran intends to claim service 
connection for a psychiatric disorder as secondary to his 
service-connected duodenal ulcer disease.  This matter is 
referred to the RO for the purpose of contacting the veteran 
for clarification of this matter.  


REMAND

The veteran's claim is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA has 
a duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  This includes the duty to 
obtain adequate VA rating examinations and to obtain all 
relevant treatment records referred to by the veteran.  
Littke v. Derwinski, 1 Vet. App. 90 (1991). 

Here, the veteran was last afforded VA examination in June 
1998, over two years ago and, in the judgment of the Board, a 
more contemporaneous rating evaluation would be helpful.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to identify all 
sources of recent treatment received for his 
service-connected residuals of a left wrist fracture, 
and to furnish signed authorizations for release to 
the VA of private medical records in connection with 
each non-VA source he identifies.  Copies of the 
medical records from all sources he identifies, 
including VA records, (not already in the claims 
folder) should then be requested.  All records 
obtained should be added to the claims folder.

2.  The RO should then schedule the veteran for VA 
orthopedic examination in order to determine the 
current extent of his service-connected residuals of a 
left wrist fracture. 

Therefore, the veteran's claims folder should be made 
available to and independently reviewed by the 
examiner prior to examination.  

X-rays and/or other diagnostic studies should be done, 
as deemed appropriate by the examiner.  The examiner 
must provide a thorough description of the veteran's 
left wrist disability, including a complete range of 
motion study, as well as any neurologic pathology.  In 
this regard, the examiner must take care to 
differentiate symptoms due to the veteran's service-
connected and nonservice-connected pathologies of the 
left wrist.  In addition, the examiner must render 
objective clinical findings concerning the severity of 
the veteran's left wrist disorder, to include 
observations of pain on motion, deformity, excess 
fatigability, incoordination, weakened movement and 
other functional limitations, if any, to the exclusion 
of any nonservice-connected disability.  The 
examination report should reconcile the veteran's 
subjective complaints of left wrist pain with the 
objective findings on examination.  A legible copy of 
the examination report, with a discussion of the 
salient facts and the medical principles involved will 
be of considerable assistance to the Board.

3.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development has been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
The RO should then re-adjudicate the veteran's claim 
for a higher disability evaluation for residuals of a 
left wrist fracture.

4.  If this determination remains adverse to the 
veteran, the RO should furnish the veteran and his 
accredited representative an SSOC in accordance with 
38 U.S.C.A. § 7105 (West 1991), which summarizes all 
of the evidence and sets forth the applicable legal 
criteria pertinent to this appeal.  Thereafter, the 
veteran should be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

